Citation Nr: 0811074	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  03-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for 
post-traumatic stress disorder (PTSD) prior to September 10, 
2004.

2.  Entitlement to a disability rating higher than 70 percent 
for the PTSD since September 10, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967 and from January 1970 to January 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an increased 
rating for his PTSD.  At the time, he had a 50 percent rating 
for this condition.

In January and November 2006, the Board remanded this case 
for further development - including to provide the veteran 
additional notice and assistance to comply with the Veterans 
Claims Assistance Act (VCAA).  He also had a VA examination 
to assess the severity of his PTSD.

An October 2007 decision, on remand, increased the rating for 
the PTSD from 50 to 70 percent retroactively effective as of 
September 10, 2004.  The veteran has since continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  So the issues are whether he 
was entitled to a rating higher than 50 percent for his PTSD 
prior to September 10, 2004, and whether he has been entitled 
to a rating higher than 70 percent since that date.


FINDINGS OF FACT

1.  Prior to September 10, 2004, the veteran's PTSD symptoms 
did not cause occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  

2.  Since September 10, 2004, the veteran's PTSD symptoms 
have not caused total occupational and social impairment.  




CONCLUSIONS OF LAW

1.  Prior to September 10, 2004, the criteria were not met 
for a rating higher than 50 percent for the PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  Since September 10, 2004, the criteria have not been met 
for a rating higher than 70 percent for the PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in January 2006, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not issue a VCAA notice letter prior to initially 
adjudicating the veteran's claim - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But, as mentioned, the Board remanded this 
case in January and November 2006 so he could receive the 
required VCAA notice.  And the January 2006 VCAA letter was 
sent prior to the June 2006 and October 2006 supplemental 
statements of the case (SSOCs) - wherein the RO 
readjudicated his claim based on any additional evidence that 
had been received since the initial rating decision, 
statement of the case (SOC), and any prior SSOC.  


The Federal Circuit Court has recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The January 2006 
letter did make the specific request that the veteran submit 
any evidence pertaining to his claim and, in any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See Pelegrini II; VAOPGCPREC 1-2004 (Feb. 24, 
2004) (OGC discussed this in response to the holding in 
Pelegrini v. Principi, 17 Vet. App. 183 (2002) (Pelegrini I), 
but the Court used basically the same language in Pelegrini 
II, so it is equally applicable).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And, as mentioned, 
in Sanders and Simmons the Federal Circuit Court held that 
this type of notice error is presumed prejudicial and that it 
is incumbent upon VA, not the veteran, to show why the error 
is nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); 


(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the PTSD were provided to the veteran in the September 
2003 SOC.  A reasonable person could be expected to read and 
understand these criteria, and that evidence to show his 
disability met the requirements for a higher rating 
was needed for an increase to be granted.  Also keep in mind 
his claim was readjudicated twice, in June 2006 and October 
2007, after additional evidence was received.  Indeed, in the 
October 2007 decision, the RO increased his rating.  So, as 
already alluded to, those readjudications effectively 
"cured" the inadequate notice or lack of notice prior to 
the initial adjudication of his claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

Consider, as well, that in the June 2006 SSOC and in an 
August 2006 letter the veteran was informed of the disability 
rating and downstream effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and the reports 
of his VA compensation examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its January 
and November 2006 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  



Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent Court 
decision held that, in determining the present level of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In this case, a staged rating was applied by the 
RO when it increased the veteran's evaluation for his PTSD 
from 50 to 70 percent in October 2007 - retroactively 
effective as of September 10, 2004.  

Thus, the questions now at issue are whether the veteran was 
entitled to a rating higher than 50 percent prior to 
September 10, 2004, and whether he has been entitled to a 
rating higher than 70 percent since.  In making these 
determinations, if two evaluations are potentially 
applicable, the higher one will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, this doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



The severity of the veteran's PTSD is determined by DC 9411.  
The diagnostic criteria, including those related to stressors 
set forth in The American Psychiatric Association:  
Diagnostic And Statistical Manual Of Mental Disorders, 
(4th ed. 1994) (DSM-IV) for mental disorders have been 
adopted by VA.  38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, the Board has considered 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  Whereas a GAF score of 
51-60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

Entitlement to a Disability Evaluation Greater than 70 
Percent Since September 10, 2004

In April 2007, to comply with the Board's remand directive, 
the veteran had a VA examination to determine the current 
severity of his PTSD.  The designated examiner spent two and 
a half hours reading the veteran's claims folders after the 
examination to ensure that all documentation was reviewed.  
The examiner noted that the veteran was a difficult historian 
and observed that his record showed inconsistencies in his 
reported histories over the years.  The veteran stated that 
he took several medications including mirtazapine, buspirone, 
bupropion, Seroquel, and trazdone.  At the interview, he 
reported anger and irritability, especially at work.  Two co-
workers, in particular, made him very angry.  He had problems 
with interpersonal relationships at work because when he was 
angry at one person, other people observed his anger and 
thought he was angry with everyone.  He reported memory 
problems, including forgetting the names of family members 
when talking with them at home.  He reported a history of 
auditory hallucinations, which had resolved one year prior to 
the examination.  When asked about suicidal ideation, he said 
he constantly thought about how people would react if he 
walked in front of a moving car.  He also stated that if 
someone walked in front of his car while he was driving, he 
thought he would run over them.  He complained of insomnia, 
and that his wife slept on the couch some nights because he 
fought in his sleep.  

The veteran has been married to his second wife for 28 years, 
but reportedly has little interaction with her.  He used work 
as a way to avoid her.  He stated that his wife wrote the 
checks for all their bills because he would forget to pay 
them.  

The examiner noted the veteran had been employed at his 
current job for several years.  He reported concentration and 
memory problems, resulting in problems at work.  He worked 
full time because he wanted to make money.  He had a list of 
six people who he wanted to harm, and he felt that his co 
workers were trying to have him fired.  

During the objective mental status portion of the evaluation, 
the veteran made intermittent eye contact with the examiner.  
His speech was slow and somewhat halting.  There was no 
evidence of abnormal movements.  He described his mood as "a 
little angry."  His affect was flat, and his thought 
processes were normal.  He denied hallucinations.  He 
registered three objects and recalled one of three after five 
minutes.  He could not recall the remaining two objects after 
being prompted.  He could spell the word "world" forwards, 
but it took him three attempts to spell it backwards.  He 
performed the calculation 100-57 = 43 correctly on his second 
attempt.  He was able to relate significant past personal 
information.  He had a capacity for abstract reasoning, and 
his judgment was good.  He denied current suicidal thoughts 
and plan, but reported homicidal thoughts with a list of six 
victims.  The examiner diagnosed PTSD but stated that a GAF 
score related to the veteran's PTSD, alone, could not be made 
without resorting to speculation.  

Due to "great variability" between multiple reports over 
the years, the examiner requested that the veteran undergo 
neuropsychological testing to look for areas involving his 
PTSD symptoms and possible exaggeration of symptoms.  
 



In May 2007, the veteran reported to the psychological 
evaluation that was requested by the April 2007 examiner.  
The second examiner found that the veteran provided an 
accurate history.  His temporal orientation was normal.  
Insight was not demonstrated.  His affect was blunted, and he 
reported memory problems, such as leaving water running, 
leaving food on the stove, forgetting well-known phone 
numbers, and getting lost while driving.  His mini mental 
status examination was normal for a person of his same age.  

The examiner administered the Miller Forensic Assessment of 
Symptoms Test, and the veteran's score did not indicate an 
attempt to exaggerate or malinger symptoms.  Other tests also 
indicated that he was not exaggerating his symptoms, which 
lends credibility to his statements at the April 2007 
examination and the May 2007 evaluation.  The examiner 
concluded the veteran was in severe psychiatric distress, but 
did not comment specifically on PTSD symptoms, as the 
objective of the examination was to determine whether the 
veteran was exaggerating symptoms.  

VA treatment records from 2007 show the veteran participated 
in group therapy for his PTSD.  During his therapy sessions, 
he reported feelings of anger and irritability.  In August 
2007, he denied homicidal ideation and intent.  In July 2007, 
he attended a risk assessment because he had voiced homicidal 
ideation during his April 2007 VA examination.  The physician 
concluded the veteran's risk of violence was low to medium.  
In June 2007, he displayed hyper arousal and discomfort when 
people were behind him.  He reported anxiety attacks, 
but "not full blown panic attacks."  In May 2007, he 
complained of poor sleep, irritability, ongoing problems with 
short term memory, and anger at his wife.  In April 2007, he 
reported forgetting to turn the water off and flooding his 
kitchen.  Also in April 2007, he reported increasing his 
medication for anger control.  In March 2007, he reported 
getting along better with his co-workers.  He complained of 
forgetfulness, specifically leaving the water running or the 
stove on.  He described his period of depression as 
"intermittent."  In February 2007, he complained of 
forgetfulness.  



VA treatment reports from 2006 show additional therapy for 
PTSD symptoms.  At a December 2006 mental health evaluation, 
the veteran complained of feeling tense at work.  He spent 
his spare time watching TV.  He had been married to his 
second wife for 27 years, but stated that there was little 
communication between them.  He felt that he was sleeping 
much better with the assistance of medication.  He isolated 
himself socially.  In November 2006, he complained of 
nightmares and kicking in his sleep.  His GAF score was 50.  
In a second November 2006 treatment report, he stated that 
his medication was helping him control his anger at work.  
In August 2006, he complained of nightmares several nights a 
week, but felt that his medication helped.  He reported 
feeling reckless with his driving habits due to irritability.  
In April 2006, his medications were increased to target 
sleep, irritability, nightmares, and anxiety.  His GAF score 
was 45.  In February 2006, he had a verbal outburst at work.  

Treatment reports from 2005 show the veteran had complaints 
of nightmares, sleep disturbance, irritability, anger, and 
intrusive thoughts.  An October 2005 mental health assessment 
showed his mood was calm and euthymic.  His affect was 
appropriate.  He did not have suicidal or homicidal ideation.  
His sleep was partially restorative and he had a fair energy 
level.  He engaged in hobbies appropriately.  He had 
intermittent nightmares and flashbacks.  His medication 
regimen was not changed.  In August 2005, he told his 
physician that he felt angry at work, and that he had come 
close to verbal outbursts, but refrained because he did not 
want adverse consequences.  An April 2005 mental status 
examination noted his mood was calm and euthymic.  His affect 
was appropriate.  His memory was intact.  He had good insight 
and judgment.  He engaged in hobbies appropriately.  He had 
problems with intense feelings of irritability and anger.  In 
March 2005, he reported that his medication helped him cope 
with his anger at work.  Also in March 2005, he reported that 
short-term memory problems were having an adverse effect on 
his work performance.  In February 2005, he stated that his 
memory problems caused him to make mistakes at work.  



As the RO correctly concluded, this evidence shows the 
severity of the veteran's PTSD entitled him to a higher 70 
percent, but not 100 percent, rating.  As reflected in a 
September 2004 statement from his clinical psychologist at 
the local VA Medical Center (VAMC) in Columbia, this evidence 
shows he clearly has problems with anger and irritability, 
especially at his job.  But he has maintained full-time 
employment for over 10 years at the same place, indicating he 
is not totally impaired in an occupational sense.  His PTSD 
also causes significant problems in his marriage, however, 
not the point that he is totally socially impaired.  He has 
maintained his marriage, albeit his second one, for over 28 
years and maintains relationships with his children, as well.  
Additionally, his job requires him to interact with people on 
a daily basis, and while this experience is stressful for 
him, he accomplishes his work with the assistance of his 
medication regimen.  

The evidence shows the veteran's PTSD is severe, and that he 
has symptoms that cause him significant occupational and 
social impairment, especially because of his anger, 
irritability, and memory problems.  However, the evidence 
does not show that he has had gross impairment in his thought 
processes or communication.  Rather, his mental health 
treatment records consistently show that his thought 
processes and content are normal.  While he has a history of 
verbal outbursts at work due to his anger, there is no 
evidence that he has engaged in grossly inappropriate 
behavior.  Additionally, the evidence does not show that he 
has ever had problems accomplishing activities of daily 
living or maintaining minimal personal hygiene.  Lastly, 
while he suffers from well documented memory problems, they 
are not so severe that he has been disoriented as to time and 
place, forgotten his occupation, or his own name.  In April 
2007, he reported one instance of forgetting names of family 
members when speaking to them, but the record does not show 
this has been a recurring problem.  

As the Board indicated when remanding this case in November 
2006, the results of the veteran's July 2004 VA examination 
were noticeably less significant that the level of impairment 
his clinical psychologist reported in the September 2004 
statement.  The Board pointed out that at least some of the 
symptoms reported in the September 2004 letter were 
commensurate with the level of impairment required to 
increase the veteran's rating to 70 percent, even if some of 
the other symptoms reported were not (only sufficient to 
maintain his prior 50 percent rating).  It is not, however, 
necessary that he have all of the symptoms required for a 
particular rating to receive that rating.  The specified 
factors for each incremental psychiatric rating are not 
requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

So while the veteran has experienced PTSD symptoms sufficient 
to justify increasing his rating from 50 to 70 percent, there 
is no indication these symptoms have been totally 
incapacitating from a social and occupational standpoint 
to permit raising his rating even higher - to the maximum 
100-percent level.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Entitlement to a Disability Evaluation Greater than 50 
Percent Prior to September 10, 2004

The veteran filed his claim for an increased evaluation for 
PTSD in April 2002, and the RO increased his evaluation from 
50 to 70 percent effective September 10, 2004.  

As mentioned, in September 2004, Dr. T. M., the veteran's VA 
psychologist, wrote a letter to VA describing the veteran's 
PTSD as "very debilitating."  Dr. T. M. described the 
veteran's symptoms as anxiety, depression, nightmares, 
flashbacks, intrusive thoughts, memory impairment, and social 
isolation.  Dr. T. M. noted that the veteran had poor impulse 
control due to chronic irritability and anger, which resulted 
in verbal outbursts at his place of employment.  The 
veteran's marriage also was suffering due to his PTSD 
symptoms.  

Also in September 2004, a VA treatment report from the Mental 
Hygiene Clinic showed the veteran awoke frequently at night 
and had only 4 or 5 hours of sleep.  He reported having 
nightmares every night.  He stated that he had homicidal 
ideations about many people, but no formal plans or intent.  
His insight and judgment were fair, and his affect was 
constricted.  His medications were increased as a result of 
his reported increase in symptoms.  

In July 2004, the veteran had a VA PTSD examination.  The 
examiner reviewed the claims file for the pertinent medical 
and other history.  The veteran reported problems at work, 
including arguing and angry outbursts.  He did not like going 
to PTSD group therapy because he did not want to discuss war.  
He reported being married to his second wife for 25 years.  
He had full-time employment and used his free time to watch 
TV or do yard work.  He used to enjoy ceramic artwork, but 
had not engaged in that hobby for approximately 8 to 10 
months.  He did not go to parties or church because he did 
not trust people.  He reported daily intrusive thoughts of 
combat and nightmares five to seven times per week.  He felt 
estranged from all people, including his wife.  He had 
concentrating difficulties and his irritability caused 
problems with his ability to control his anger and road rage.  

On objective mental status evaluation, the veteran was 
cooperative with the examiner during the interview; he made 
good eye contact.  No abnormal movements were observed.  His 
affect was restricted.  His speech was of normal rate and 
tone, and his thought processes were logical.  He had no 
suicidal or homicidal ideation.  He denied hallucinations.  
He was able to recall the three most recent Presidents, three 
out of three objects after three minutes, and he could do 
serial subtractions.  His insight and judgment were "fair."  
The examiner diagnosed PTSD and assigned a GAF score of 55.  
He noted that the veteran's symptoms had "gotten a little 
worse since the war in Iraq," and that he had moderate 
difficulty with social and occupational functioning.  The 
examiner indicated the veteran was employable.  



VA mental health treatment records from April, May, and June 
2002 indicate the veteran was irritated at work and did not 
like speaking to people.  At work, he had conflicts with many 
co-workers.  He also reported problems sleeping and 
family conflicts.  

In October 2007, the RO determined the results of the July 
2004 VA examination and the September 2004 treatment record 
and letter from Dr. T. M. showed the veteran had symptoms for 
both the 50 and 70 percent evaluations.  But resolving all 
reasonable doubt in his favor, as required by 38 C.F.R. 
§ 4.3, the RO assigned the higher 70 percent evaluation 
retroactively effective as of September 10, 2004, the date 
his symptoms began displaying more severity, as evidenced by 
the increase in his prescribed medication to compensate.  
See, too, 38 C.F.R. § 4.7 and Mauerhan, 16 Vet. App. at 442.

Prior to September 10, 2004, the veteran's PTSD symptoms did 
not meet the disability criteria for the higher 70 percent 
evaluation, much less for the maximum possible 100 percent 
evaluation.  The evidence did not show, for example, memory 
and concentrations problems until Dr. T. M. submitted his 
letter in September 2004.  Additionally, while the record 
showed irritability and anger, continuous depression was not 
shown until the September 10, 2004 treatment record and Dr. 
T. M.'s letter.  

Treatment records from 2002 note the veteran's mood as 
"stable."  Dr. T. M.'s September 2004 letter notes that the 
veteran had verbal outbursts and came close to acting out 
physically at work, and that he had severe difficulties 
adapting to stressful situations at work, and that the only 
reasons he could address stressful situations was because he 
took medication and went to therapy.  This is documented 
evidence of a worsening of symptoms; previously, he had been 
irritable at work, and had verbal altercations with 
coworkers, but the inability to adapt to stressful situations 
was not shown.  



When the RO granted the veteran's increased-evaluation claim, 
it noted that his PTSD symptoms met some criteria for a 50 
evaluation, while at the same time satisfying some of the 
requirements for a higher 70 percent evaluation.  
So resolving all reasonable doubt in his favor provided 
grounds for assigning the higher 70 percent rating.  See 
again 38 C.F.R. §§ 4.3, 4.7 and Mauerhan, 16 Vet. App. at 
442.  But prior to the September 10, 2004, treatment record, 
his PTSD symptoms did not meet the requirements for this 
higher 70 percent rating.  Dr. T. M.'s September 2004 letter 
was an integral basis for the increased evaluation.  Prior to 
receiving it, the criteria for a 70 percent evaluation were 
not met.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

There is one final point worth mentioning.  The Board finds 
no reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  While his PTSD interferes with his 
ability to work (as evidenced by the documented conflicts 
with his coworkers), he has nonetheless maintained full-time, 
steady gainful employment for over a decade.  The diagnostic 
criteria for his PTSD account for his level of occupational 
impairment.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Also, his evaluation and 
treatment has been on an outpatient basis, not as an 
inpatient.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

The claim for a rating higher than 50 percent for the PTSD 
prior to September 10, 2004 is denied.  

The claim for a rating higher than 70 percent for the PTSD 
since September 10, 2004 also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


